Citation Nr: 1706896	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  15-40 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from November 1952 until October 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The case has since been transferred to the RO in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service or within the first post service year, and the only medical opinion to address the etiology of bilateral hearing loss weighs against the claim.

2.  Tinnitus was not manifested in service or within one year following service, and the only medical opinion to address the etiology of tinnitus weighs against the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The National Personnel Records Center (NPRC) informed the RO that the Veteran's service treatment records and military personnel records are fire related and are not available.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In July 2014 and October 2014 letters, the RO informed the Veteran of fact that efforts to obtain his service records had been unsuccessful, informed him of alternative evidence which might support his claim, and provided the necessary form for him to complete to assist the NPRC with searching for alternative records.  To date, no response has been received from the Veteran.  

Further, the Veteran was provided a VA examination in December 2014 in connection with his claims on appeal.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The Board notes that the Veteran has questioned the objectivity of the December 2014 VA examiner's opinions and that findings and that he did not believe that the examiner was aware that he wore headphones listening and experiencing squelching.  See the Veterans December 2014 Notice of Disagreement and November 2015 VA Form 9.  However, the VA examination report reflects that the examiner did consider the Veteran's reports of noise exposure and the examiner's findings are consistent with the Department of Defense (DOD) determination that the Veteran's MOS  involved a low probability of hazardous noise exposure. The Board finds that this examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

Service Connection- Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  
Based on the following, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303 (b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

As noted above, the Veteran's service treatment records are not available.  In cases such as this in which STRs are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

The Board notes that the Veteran's DD-214 reveals that he served as a translator, a military occupational specialty (MOS) not usually associated with routine exposure to potentially hazardous noise level conditions.

A November 2012 private medical record from Diablo Valley ENT revealed that the Veteran complained of long standing hearing loss.  An audiogram showed the Veteran's pure tone thresholds, in decibels, were as follows in the right ear: 10 decibels at 500 Hertz; 30 decibels at 1000 Hertz; 60 decibels at 2000 Hertz; and 75 decibels at 4000 Hertz.  In the left ear, audiometric finders were as follows:  10 decibels at 500 Hertz; 35 decibels at 1000 Hertz; 55 decibels at 2000 Hertz; and 70 decibels at 4000 Hertz.  The impression was normal to severe sensorineural hearing loss.  

The Veteran reports that he suffered noise exposure in-service.  Specifically, in a March 2014 statement the Veteran reported his belief that his hearing loss (and tinnitus) is related to the high level of excessive noise exposure he experienced in-service as a communications specialist.  He further reported that his duties required him to listen intently for many, many hours to radio transmissions, which were very intense.  However, the Veteran has not asserted continuity of symptomatology of hearing loss since service.  

A December 2014 VA hearing loss and tinnitus examination report reflects that  the Veteran's pure tone thresholds, in decibels, were as follows in the right ear: 15 decibels at 500 Hertz; 35 decibels at 1000 Hertz; 65 decibels at 2000 Hertz; 65 decibels at 3000 Hertz; and 75 decibels at 4000 Hertz.  In the left ear, audiometric finders were as follows:  15 decibels at 500 Hertz; 45 decibels at 1000 Hertz; 65 decibels at 2000 Hertz; 60 decibels at 3000 Hertz; and 65 decibels at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 70 percent in the left ear, using the Maryland CNC word list.  The examiner noted that the claims file was reviewed. The Veteran reported to the examiner that he was a linguist during his time in service.  The examiner opined that the Veteran's hearing loss was not as least as likely as not (50 percent or greater) caused by or a result of an event in service.  The VA examiner's rationale was that the Veteran's duties as a linguist would have a very low probability of noise exposure. 

In his February 2015 Notice of Disagreement (NOD), the Veteran disagreed with the December 2014 VA examiner's opinion rationale that his military duties as a linguist involved a low probability of noise exposure.  The Veteran reported that his duties required him to listen intensively for radio transmissions from the North Korean or Chinese enemy and attempt to decode those transmissions and turn them into useful intelligence.  The Veteran reported that his duties involved listening with the volume turned up, as well as stressful situations and intense concentration.  The Veteran also reported that while serving in Korea, he came down with a severe case of food poisoning and was hospitalized for 4 weeks in a Field Hospital in July 1955, during which time he was on intravenous feeding for 10 days or so.  The Veteran reported his belief that this event may have affected his hearing as well.

Initially, the Board finds that the Veteran has a hearing loss disability for VA purposes.  

The evidence of record does not support a finding that the Veteran's sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, hearing loss may not be presumed to have been incurred in-service.   

Significantly, the Veteran has not provided any statements as to when his hearing loss manifested.  Furthermore, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  Symptoms of hearing loss were not actually shown until a private November 2012 audiology report, some 55 years after service separation. The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition to the fact that continuous symptoms have not been shown, the evidence does not otherwise indicate that a relationship exists between active duty and his current symptoms.  The December 2014 VA examiner opined that his hearing loss is at least as likely as not (50 percent probability or greater) was not caused by or a result of an event in military service.  The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and with consideration of the Veteran's reported history.  The December 2014 VA examination report indicated that the claims file was reviewed.  The VA examiner noted the Veteran's history of military noise exposure as a linguist and that the Veteran denied occupational or recreational noise exposure.  The VA examiner also noted that there was no history of ear disease, familial hearing loss, or head or ear trauma.  Accordingly, the Board finds that the December 2014 VA opinion is adequate as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss disability (and tinnitus) and includes adequate reasons and bases for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board has not precluded service connection for the Veteran's hearing loss due to the absence of service treatment records.  The Board has denied service connection in this case, based on the fact that the Veteran's MOS has been determined by the Department of Defense (DOD) to involve a low probability of hazardous noise exposure, the lack of evidence of continuity of hearing loss  symptomatology since the Veteran's separation from service, and because the competent, credible, and probative evidence of record does not establish a nexus between the Veteran's current bilateral hearing loss and his active service.  In fact, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements. Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to bilateral hearing loss until November 2012. 
The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the question of whether the Veteran's current hearing loss was caused by or is related to service, to include claimed food poisoning, or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion. Hence, his contentions of a nexus are of little probative value. 

Accordingly, the Board finds that the preponderance of the evidence that is of record weighs against the claim of service connection for bilateral hearing loss. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Tinnitus

Based on the following, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Board notes that tinnitus is a disorder capable of lay observation.  See Jandreau, 492 F.3d 1372.  While the Veteran asserts he has tinnitus and the December 2014 examiner indicated as such, the issue is whether his tinnitus is related to service.  

Initially, the first indication of tinnitus is with the filing of the Veteran's claim in March 2014, more than 55 years after discharge from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service).  In fact, the Veteran has never indicated when his tinnitus first manifested.  Further, the initial documentation of tinnitus was well beyond the one-year presumptive period for manifestation of tinnitus as a chronic disease. Therefore, the Board finds that service connection cannot be established for  tinnitus on a presumptive basis. 

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between tinnitus and service weighs against the claim.  The December 2014 VA examiner noted that the Veteran reported tinnitus, occasionally occurring several times per month, no more than 20 minutes, for many years.  The VA examiner further noted that the Veteran reported that as a linguist he would listen to communications for long hours wearing headphones.  Regarding the etiology of the Veteran's tinnitus, the VA examiner opined that it is as least likely as not (50 percent probability or greater) a symptom associated with his hearing loss.  The VA examiner also opined that the Veteran's tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  As with the Veteran's current hearing loss, the VA examiner's rationale was that the Veteran's duties as a linguist would have a very low probability of noise exposure.  
The Board finds that the December 2014 examiner's opinion constitutes probative evidence on the medical nexus questions as it was based on review of the Veteran's documented medical history and assertions and examination.  In addition, the VA audiologist noted consideration of the Veteran's contentions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered.  In this regard, the examiner determined that the Veteran's tinnitus is a symptom associated with his bilateral hearing loss, a disability for which service connection has been denied as reflected above. 

Significantly, the Veteran has not has presented or identified any contrary medical opinion that supports the claim for service connection for tinnitus. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

While the Veteran attributes his tinnitus to service, it does not necessarily follow that there is a relationship between his current tinnitus and service.  In this case, the Board finds that the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488   (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the Board finds that the preponderance of the evidence that is of record weighs against the claim of service connection for tinnitus.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 







ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


